          Case 4:20-cr-00288-DPM Document 56 Filed 02/03/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA                     )
                                             )
V.                                           )       18 U.S.C.   § 844(n)
                                             )       18 U.S.C.   § 844(f)(l)
MUJERA BENJAMIN LUNGAHO;                     )       18 U.S.C.   § 924(c)(l)(B)
BRITTANY DAWN JEFFREY;                       )       26 U.S.C.   § 586l(d)
EMILY NOWLIN, a/k/a EL;                      )       26 U.S.C.   § 5861(f)
ALINE A. ESPINOSA-VILLEGAS,                  )       26 u.s.c.   § 5841
   a/k/a JETTE WOLFE ESPONSA-                )
   VILLAGAS;                                 )
RENEA GODDARD                                )

                               SUPERSEDING INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                          COUNT ONE

       From in or about June 2020 until on or about August 26, 2020, in the Eastern District of

Arkansas and elsewhere, the defendants,

                            MUJERA BENJAMIN LUNGAHO and
                              BRITTANY DAWN JEFFREY,

 voluntarily and intentionally conspired with each other, and with others known and unknown to

the grand jury, to maliciously damage and destroy, and attempt to damage and destroy, by means

of fire, a vehicle, namely: a patrol car located at the Little Rock Police Department 12th Street

 Substation, which was owned in whole or in part and possessed by the City of Little Rock, an

organization receiving federal financial assistance, in violation of Title 18, United States Code,

 Section 844(f)(l ).

       All in violation of Title 18, United States Code, Section 844(n).

                                          COUNT TWO

       On or about August 26, 2020, in the Eastern District of Arkansas, the defendants,

                            MUJERA BENJAMIN LUNGAHO and
         Case 4:20-cr-00288-DPM Document 56 Filed 02/03/21 Page 2 of 6




                                  BRITTANY DAWN JEFFREY,

and other persons unknown to the grand jury, maliciously attempted to damage and destroy by

means of fire, a vehicle, namely: a patrol car located at the Little Rock Police Department 12th

Street Substation, which was owned in whole or in part and possessed by the City of Little Rock,

an organization receiving federal financial assistance.

       All in violation of Title 18, United States Code, Section 844(f)(l).

                                         COUNT THREE

       On or about August 26, 2020, in the Eastern District of Arkansas, the defendants,

                             MUJERA BENJAMIN LUNGAHO, and
                               BRITTANY DAWN JEFFREY,

knowingly possessed a firearm, that is: a destructive device, commonly known as a Molotov

cocktail, in furtherance of an attempted crime of an of violence for which they may be prosecuted

in a court of the United States, that is a violation of Title 18, United States Code, Section 844(f)(l)

as charged in Count Two of this Indictment.

       All in violation of Title 18, United States Code, Section 924(c)(l)(B).

                                          COUNT FOUR

       Between on or about August 25, 2020, and on or about August 26, 2020, in the Eastern

District of Arkansas, the defendants,

                             MUJERA BENJAMIN LUNGAHO, and
                               BRITTANY DAWN JEFFREY,

knowingly possessed one or more firearms, as that term is defined in Title 26, United States Code,

Section 5845(a), that is: a destructive device, commonly known as a Molotov cocktail, not

registered to either defendant in the National Firearms Registration and Transfer Record.

       All in violation of Title 26, United States Code, Sections 5861(d), 5841, and 5871.
         Case 4:20-cr-00288-DPM Document 56 Filed 02/03/21 Page 3 of 6



                                          COUNT FIVE

       Between on or about August 25, 2020, and on or about August 26, 2020, in the Eastern

District of Arkansas, the defendants,

                             MUJERA BENJAMIN LUNGAHO and
                               BRITTANY DAWN JEFFREY,

knowingly made one or more firearms, as that term is defined in Title 26, United States Code,

Section 5845(a), that is: a destructive device, commonly known as a Molotov cocktail, without

complying with the requirements of Chapter 53 of Title 26 of the Internal Revenue Code.

       All in violation of Title 26, United States Code, Section 5861(f).

                                          COUNT SIX

       From in or about June 2020 until on or about August 28, 2020, in the Eastern District of

Arkansas and elsewhere, the defendants,

                        MUJERA BENJAMIN LUNGAHO,
                           EMILY NOWLIN, a/k/a EL,
      ALINE A. ESPINOSA-VILLEGAS, a/k/a JETTE WOLFE ESPONSA-VILLAGAS,
                                      and
                             RENEA GODDARD,

 voluntarily and intentionally conspired with each other, and with others known and unknown to

the grand jury, to maliciously damage and destroy, by means of fire, a vehicle, namely: a patrol

 car located at the Arkansas State Police Headquarters, which was owned in whole or in part and

possessed by the State of Arkansas, an organization receiving federal financial assistance, in

 violation of Title 18, United States Code, Section 844(f)(l).

       All in violation of Title 18, United States Code, Section 844(n).

                                        COUNT SEVEN

       On or about August 28, 2020, in the Eastern District of Arkansas, the defendants,

                              MUJERA BENJAMIN LUNGAHO,
                                EMILY NOWLIN, a/k/a EL,
         Case 4:20-cr-00288-DPM Document 56 Filed 02/03/21 Page 4 of 6



      ALINE A. ESPINOSA-VILLEGAS, a/k/a JETTE WOLFE ESPONSA-VILLAGAS,
                                      and
                             RENEA GODDARD,

and other persons known and unknown to the grand jury, maliciously damaged and destroyed, by

means of fire, a vehicle, namely: a patrol car located at the Arkansas State Police Headquarters,

which was owned in whole or in part and possessed by the State of Arkansas, an organization

receiving federal financial assistance.

       All in violation of Title 18, United States Code, Section 844(f)(l).

                                          COUNT EIGHT

       On or about August 28, 2020, in the Eastern District of Arkansas, the defendants,

                        MUJERA BENJAMIN LUNGAHO,
                           EMILY NOWLIN, a/k/a EL,
      ALINE A. ESPINOSA-VILLEGAS, a/k/a JETTE WOLFE ESPONSA-VILLAGAS,
                                      and
                             RENEA GODDARD,

knowingly possessed a firearm, that is: a destructive device, commonly known as a Molotov

cocktail, in furtherance of a crime of violence for which they may be prosecuted in a court of the

United States, that is a violation of Title 18, United States Code, Section 844(f)(l) as charged in

Count Seven of this Indictment.

       All in violation of Title 18, United States Code, Section 924(c)(l)(B).

                                          COUNT NINE

       Between on or about August 27, 2020, and on or about August 28, 2020, in the Eastern

District of Arkansas, the defendants,

                        MUJERA BENJAMIN LUNGAHO,
                           EMILY NOWLIN, a/k/a EL,
      ALINE A. ESPINOSA-VILLEGAS, a/k/a JETTE WOLFE ESPONSA-VILLAGAS,
                                      and
                             RENEA GODDARD,

knowingly possessed a firearm, as that term is defined in Title 26, United States Code, Section
         Case 4:20-cr-00288-DPM Document 56 Filed 02/03/21 Page 5 of 6




5845(a), that is: a destructive device, commonly known as a Molotov cocktail, not registered to

any defendant in the National Fireanns Registration and Transfer Record.

       All in violation of Title 26, United States Code, Sections 5861(d), 5841, and 5871.

                                          COUNT TEN

       From in or about June 2020 until on or about September 3, 2020, in the Eastern District of

Arkansas and elsewhere, the defendant,

                               MUJERA BENJAMIN LUNGAHO,

voluntarily and intentionally conspired with others known and unknown to the grand jury, to

maliciously damage and destroy, by means of fire, a vehicle, namely: a patrol car located at the

North Little Rock Police Department Rose City Substation, which was owned in whole or in part

and possessed by the City of North Little Rock, an organization receiving federal financial

assistance, in violation of Title 18, United States Code, Section 844(t)(l).

       All in violation of Title 18, United States Code, Section 844(n).

                                        COUNT ELEVEN

        On or about September 3, 2020, in the Eastern District of Arkansas, the defendant,

                                   MUJERA BENJAMIN LUNGAHO,

 maliciously damaged and destroyed, by means of fire, a vehicle, namely: a patrol car located at

the North Little Rock Police Department Rose City Substation, which was owned in whole or

 in part and possessed by the City of North Little Rock, an organization receiving federal

financial assistance.

        All in violation of Title 18, United States Code, Section 844(t)(l).

                                           COUNT TWELVE

       On or about September 3, 2020, in the Eastern District of Arkansas, the defendant,

                               MUJERO BENJAMIN LUNGAHO,
         Case 4:20-cr-00288-DPM Document 56 Filed 02/03/21 Page 6 of 6




knowingly possessed a fireann, that is: a destructive device, commonly known as a Molotov

cocktail, in furtherance of a crime of violence for which he may be prosecuted in a court of the

United States, that is a violation of Title 18, United States Code, Section 844(f)(l) as charged in

Count Eleven of this Indictment.

       All in violation of Title 18, United States Code, Section 924(c)(l)(B).

                                     COUNT THIRTEEN

       On or about September 3, 2020, in the Eastern District of Arkansas, the defendant,

                              MUJERA BENJAMIN LUNGAHO,

knowingly possessed a fireann, as that term is defined in Title 26, United States Code, Section

5845(a), that is: a destructive device, commonly known as a Molotov cocktail, not registered to

him in the National Fireanns Registration and Transfer Record.

       All in violation of Title 26, United States Code, Sections 5861(d), 5841, and 5871

                     [END OF TEXT. SIGNATURE PAGE ATTACHED.]
